3DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic unit, contacting unit, cover unit, base unit, sealing unit, in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 8-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furui (U.S. 2014/0151079).
In regards to claim 8. Furui discloses an electronic module comprising: at least one electronic unit (controlling portion of tool see fig. 13 generally element 11), said at least one electronic unit including at least one of a transistor, a microprocessor and a computing unit (element 12 see fig. 1c); at least one electronic functional component (70) including at least one of a sensor unit and a storage module (at least element 76); at least one contacting unit (22 and 26) designed to at least one of (a) contact an electrical energy source (element 22 the contacts between electronic unit and batter) and (b) transmit electronic data (element 26 the connection between each communication device of the battery and the electronic unit); and at least one receiving opening (35) configured such that the electronic functional component is insertable through the at least one receiving opening between two components of the electronic module (see at least paragraph 275 and 282).  
In regards to claim 1. Furui further discloses An The electronic module of claim 8, further comprising: at least one cover unit (32), wherein the at least one contacting unit (22 and 26) is arranged on a side of the electronic unit that faces away from the cover unit (illustrated in at least fig. 15 battery connects opposite to cover 32).
In regards to claim 2. Furui further discloses The electronic module as claimed in claim 1, wherein the cover unit is designed to hold the electronic unit (illustrated in at least fig. 15 also see at least paragraphs 274-275 ).
In regards to claim 3. Furui further discloses The electronic module as claimed in claim 1, further comprising: at least one base unit (34) arranged on the side of the electronic unit that faces away from the cover unit (illustrated in at least fig. 26), the at least one base unit being designed to connect at least one of the cover unit, the electronic unit, and the contacting unit (see at least paragraphs 274, 275, 277, and 278).
Furui further discloses The electronic module as claimed in claim 1, further comprising: at least one energy storage-device receiving region (area between 34 and battery 40) arranged on the side of the electronic unit that faces away from the cover unit (see at least fig. 26).
In regards to claim 5. Furui further discloses The electronic module as claimed in claim 1, further comprising: at least one sealing unit designed to seal at least one of the electronic unit and the contacting unit in at least one of a gas-tight, a dust-tight, and a liquid-tight manner (see at least paragraph 200).
In regards to claim 9. Furui further discloses The electronic module as claimed in claim 8, wherein the receiving opening includes a receiving slot (illustrated in at least fig. 12, and fig. 15).  
In regards to claim 12. Furui further discloses The electronic module as claimed in claim 1, wherein the electronic module is arranged on a hand-held power tool (see at least fig. 1c).  
In regards to claim 13. Furui further discloses The electronic module as claimed in claim 3, wherein the at least one base unit is designed to receive the at least one of the cover unit, the electronic unit, and the contacting unit (see at least paragraphs 274, 275, 277, and 278 as well as fig. 13).
In regards to claim 14. Furui further discloses The electronic module as claimed in claim 4, wherein the at least one energy storage-device receiving region is arranged on the contacting unit. 
In regards to claim 15. Furui further discloses The electronic module as claimed in claim 8, wherein the electronic module is arranged on a hand-held power tool (see at least fig. 1c).
In regards to claim 16. Furui further discloses a system comprising: at least one hand-held power tool (fig. 1c); and at least one first electronic module (the combination of elements 11, 40 and 70) comprising: 4MIB Docket No. 2178-2218 Bosch Reference: R370038 at least one first electronic unit (11), said at least one first electronic unit including at least one of a transistor, a microprocessor and a computing unit (see at least elements 12); at least one electronic functional component (70) including at least one of a sensor unit and a storage module (at least element 76); at least one first contacting unit (22 and 26) designed to at least one of (a) contact an 
In regards to claim 10. Furui further discloses The system of claim 16, wherein the at least one first electronic module further comprises: at least one cover unit (32), wherein the at least one contacting unit (22 and 26) is arranged on a side of the electronic unit that faces away from the cover unit (illustrated in at least fig. 15 battery connects opposite to cover 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui (U.S. 2014/0151079).
In regards to claim 6. Furui further discloses The electronic module as claimed in claim 1, the electronic module. Furui does not distinctly disclose a centroid location.
 However, It would have been obvious to one having ordinary skill in the art at the time of filing to provide any shape of the module such that the centroid, aka geometric center, is located on the side of the electronic unit facing away from the cover unit since, MPEP 2144.04 states in regards to a change of shape specifically In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furui (U.S. 2014/0151079) in view of Radle (U.S. 2008/0196910).
In regards to claim 7. Furui further discloses The electronic module as claimed in claim 1, 
Furui does not disclose at least one damping unit arranged on the side of the electronic unit that faces away from the cover unit, the at least one damping unit designed to at least one of absorb a mechanical vibrational energy and convert the mechanical vibrational energy into heat.  
Radle teaches at least one damping unit (234) arranged on the side of the electronic unit that faces away from the cover unit, the at least one damping unit designed to at least one of absorb a mechanical vibrational energy (see at least paragraphs 71 and 80) and convert the mechanical vibrational energy into heat.  
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Furui with the teachings of Radle to include a damping unit as described by Radle to protect components of the electronic module of Furui from drops as taught which is the purpose of the damping unit as taught by Furui see at least paragraph 71 and 80. One would have been motivated to make this combination since it is known that electronic components are susceptible to damage during a drop without being protected, as such one would be motivated to provide this protection by combining the teachings of each reference. 


Response to Arguments

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (N USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731